DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the Non-Final Office Action from 11 February 2021, the Applicant has filed a response on 23 February 2021.
Claims 10, 15, 16, 17, 18, 19 and 20 were objected to for minor informalities. The claims have been amended to correct the raised objections. The Examiner hereby withdraws the claim objections.
Claims 4, 7, 8, 9, 17 and 18 were rejected under 35 U.S.C. 112(b) for insufficient antecedent basis. The claims have been amended to overcome the indicated rejection. The Examiner hereby withdraws the 35 U.S.C. 112(b) rejection.
EXAMINER’S AMENDMENT
Authorization for this Examiner’s amendment was given in an interview with Attorney Matthew H. Grady on 17 March 2021.
The application has been amended as follows: 
Claim 4 (currently amended)
[AltContent: connector]The system of claim 2, wherein the system is configured to enable a caregiver to access, [[to]] define or modify the timing schedule of the plurality of assistance actions.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
With regard to claim 1, the invention states:
A system for providing assistance to a user, the system comprising:
at least one server computer; and
an assistance device in a caregiving environment of the user, the assistance device comprising a processor, a memory, a speaker, and a microphone,
wherein the system is configured to:
transmit, from the at least one server computer to the assistance device, a first action instruction for beginning a first assistance action;
initiate, by the assistance device, the first assistance action in response to receiving the first action instruction from the at least one server computer;
generate, by the at least one server computer a request and transmit the request to a speech processing server to obtain information for presenting audio of the first assistance action;
communicate from the at least one server computer or the speech processing server the audio of the first assistance action;
present, by the assistance device, the audio of a first input request associated with the first assistance action to the user via the speaker;
identify, by the assistance device, any of a first voice input of the user received via the microphone, and transmit the first voice input to the at least one server;
determine, by the system responsive to capturing audio from the caregiving environment of the user, a non-response event or determine from the first voice input a negative response event or a positive response event;

transmit a notification to a device of the caregiver based, at least in part, on the safety profile and an indication corresponding to the negative response event, the positive response event, or the non-response event.
Closest Prior Art
The reference of KLEIN et al (US 2018/0075219 A1) provides teaching for a server computer [0066], a caregiving module that generates a caregiving event [0110], a client device as an assistance device that comprises a processor and memory [0066] as well as including a microphone and speaker [0070], a remote server that generates instructions (first action instruction) that get transmitted to the patient monitoring device, able to cause the patient device to generate breathing sound effects (as the first action assistance instruction) through the speaker of the assistance device [0122]. It provides a microphone for input [0070], and a professional care event in which the user can interact back through voice messages (also indicating the transmission of the received voice back through the server) [0110].
The reference of Kurganov (US 2001/0054085 A1) provides teaching for transmitting audio from speech server to the user’s device [0035].
The reference of Berisford et al (US 2009/0259728 A1) provides teaching for determining the result of a user’s response to an event as indicating a ‘yes’ (positive response) or a ‘no’ (negative response), this being sent to the server, as well as notifying a caregiver of the response ([0033]-[0034]).

The prior art or record taken alone or in combination fail to teach, inter alia, a system involving the generation and transmission of a request from a server computer to a speech processing server, in order to get information for presenting the audio of an assistance action.
Claim 1 is hereby allowed over the prior art of record.
Dependent claims 2, 3, 4, 5, 6, 7, 8, 9 and 10 depend on claim 1 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
With regard to claim 11, the prior art of record taken alone or in combination 
fail to teach, a computer-implemented method which involves the transmitting of a request from a server computer to a speech processing server, in order to get information for presenting the audio of an assistance action.
Claim 11 is hereby allowed over the prior art of record.
Dependent claims 12, 13, 14, 15, 16, 17, 18 and 19 depend on claim 11 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
With regard to claim 20, the prior art of record taken alone or in combination 
fail to teach, a computer-readable medium comprising instructions for the transmitting of a request from a server computer to a speech processing server, in order to get information for presenting the audio of an assistance action.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached on Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657